Citation Nr: 0517418	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for peripheral vascular 
disease (claimed as bilateral circulation problems, lower 
extremities).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1945 to 
December 1948.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

A motion to advance this case on the Board's docket, which 
was received by the Board on June 20, 2005, was granted by 
the Board on June 21, 2005, for good cause shown.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In August 2002, the RO received the veteran's application for 
compensation.  The veteran seeks service connection for 
decreased circulation in lower extremities.  The veteran 
noted that he smashed his leg on a Navy ship in Cuba and was 
treated at Guantanamo Hospital.

Service medical records show that an x-ray was taken at USNH 
Guantanamo Bay on November 14, 1948 of the right lower leg.  
There was no evidence of recent fracture or of other 
abnormality.  The veteran's report of medical examination at 
discharge indicated that the veteran had soft tissue 
swelling, posttraumatic, at the distal end of the right 
tibia.

The record indicates that a February 2002 hospital record 
indicates that veteran was diagnosed with low back 
pain/bilateral lower extremity pain, etiology:  lumbar 
spondylosis - lumbar spinal canal stenosis +/- component 
peripheral vascular disease.  The report also indicates that 
the veteran was advised that pulse volume recordings be 
conducted to discern whether or not a component of vascular 
insufficiency existed.

The RO denied service connection for circulation problems in 
bilateral lower extremities on the merits in a January 2003 
rating decision.  The decision noted that a review of the 
service medical records did not show the veteran was treated 
for lack of circulation in the lower extremities and that 
lack of circulation in and of itself was a symptom and 
without an actual clinical finding together with an 
appropriate diagnosis of the etiology for the lack of 
circulation, lack of circulation of both lower extremities 
cannot be service connected.

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  In this regard, a medical opinion in 
conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran likely suffers from peripheral vascular 
disease (claimed as bilateral circulation problems of the 
lower extremities) which is related to his active military 
service.  38 C.F.R. § 3.159(c)(4). 

 Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present circulation 
problems.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's suffers from a vascular 
disability of the lower extremities and, 
if so, whether there is a relationship to 
the right leg injury suffered during the 
veteran's active duty service or such 
disability is otherwise attributable to 
military service.  

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




